Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 12 May 1804
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My dearest friend
Washington May 12th 6th 1804

I recieved your Kind favour of the 24th Yesterday morning never did a letter prove more welcome as I had suffer’d a great degree of anxiety at not hearing from you it is three weeks since the date of your last and I was very apprehensive your had been prevented from writing by indisposition I am wretched if you do not write me once a week at least to inform of your health—It is perhaps fancy my most loved friend but from the stile of your two last letters it appears to me that your spirits are unusually depressed, which gives me real uneasiness I cannot indulge a hope that my absence can have produced this effect as we are less together at Quincy than at any other time however let the cause my best friend be what it may I am ready and willing to return home immediately and to do every thing in my power to lessen the heavy burthen which I hourly feel I am become I brought you nothing and therefore have no claim on you whatever my life ever has been and ever must remain a life of painful obligation cease then to talk of expence on my account had I imagined my remaining here would have proved more expensive than living at your Farm I should never have proposed it if you will send the means of return I will with pleasure take charge of the Children provided you will let me bring one of my Sisters to assist me Women frequently do such things and I am not more timid than the rest of my Sex As for the House while my family are obliged to live upon the bounty of others any house is good enough for me I believe I never made any objection to it I only said that in the state you represented your affairs to be that it would be both imprudent and inconsistent to build. I think you had better make what alterations you please and as soon as possible if Mrs Adams could reside there with four Children I can certainly live there with two—
You have seen by the papers I suppose the loss the President has sustain’d she Mrs Epps died of an Abcess in her breast produced by a cold taken during her confinement she was removed in a litter to Monticello where for a day or two she appear’d to recover which raised her fathers hopes and render’d the shock more bitter Mrs. Maddisson says this stroke as been almost too severe for him she was his favorite Child—
Our English friends have got into more difficulties but I do not exactly know of what nature some persons slave in the Country was employed by the domestics as report says and upon application of the Master they refused to give him up, upon which the man took a Constable to the House and carried of his slave the right power of the Constable in that House is the question in dispute I understand and will probably be made a national question—
I was at Stewards yesterday he has finished all the Pictures we saw and several others he has now a most beautiful likeness of Mrs. Merry I do not like Mrs. Bonaparte’s at all though a very fine likeness—
The Children are both well George is grown half an inch since the last time you measur’d him the rest of us are well
Adieu my beloved friend remember me affectionately to your family and believe there is no human being who loves you half as well as your faithful and affectionate wife

L. C. Adams
P.S. John T. Mason has just lost his Uncle who has left him between four and five hundred thousand dollars

